DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 2 (figures 6-7) in the reply filed on 04/2222 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note: applicant also elects claims 1-12,14-19, 21 and 22; however, claims 2-3, 8-9 and 15 are withdrawn from consideration since the species chosen does not disclose features wherein an area of the first and second shared core portions is larger than an area of each of the first and second non-shared core portions or wherein an area of the first and second shared core portions is  smaller than an area of each of the first and second non- shared core portions which is disclosed in species 1 (figures 1-5) and not the elected species 2. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first insulation layer disposed inside of the body, and a second insulation layer disposed on the first insulation layer ….a first coil portion disposed on at least one surface of the first insulation layer and having a first core portion… a second coil portion disposed on at least one surface of the second insulation layer, disposed on the first coil portion, and having a second core portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 14, 16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0316865) in view of Matsutani et al. (US 2006/0145804).
	Regarding claim 1, Shen (figures 1-2 and para 0034-0043) discloses a body (60) (see para 0035); a first coil portion (20) disposed inside of the body and having a first core portion (see figures 1-2); a second coil portion (10) disposed on the first coil portion (see figures 1-2) in the body and having a second core portion (see figures 1-2); respectively, wherein the first core portion comprises a first shared core portion overlapping the second core portion (see figure 2) and a first non-shared core portion not overlapping the second core portion (see figure 2), and the second core portion comprises a second shared core portion overlapping the first core portion (see figure 2) and a second non- shared core portion not overlapping the first core portion (see figure 2).
Shen (figures 1-2 and para 0037) discloses wherein the first and second coils have coil terminals but does not expressly discloses a first external electrode and a second external electrode disposed outside of the body and connected to both ends of the first coil portion and a third external electrode and a fourth external electrode disposed outside of the body and connected to both ends of the second coil portion.
Matsutani et al. (figures 1-5/26 and para 0113-0122/0203-0206) discloses a first external electrode and a second external electrode (5/6 or 605/606) disposed outside of the body and connected to both ends of the first coil portion (4 or 604) and a third external electrode and a fourth external electrode (2/3 or 602/603) disposed outside of the body and connected to both ends of the second coil portion (1/601).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first external electrode and a second external electrode disposed outside of the body and connected to both ends of the first coil portion and a third external electrode and a fourth external electrode disposed outside of the body and connected to both ends of the second coil portion as taught by Matsutani et al. to the inductive device of Shen so as to improve the mechanical strength of the inductive device while also allowing the capability for electronic components to be easily connected to the inductive device.
Regarding claim 4, Matsutani et al. (figures 1-5) discloses wherein each of the first and second coil portions has a structure in which a plurality of coil patterns are stacked. (see figure 5 showing the coils portion have two layers).
Regarding claim 14, Shen (figures 1-2 and para 0034-0043) discloses
a first coil (20) having a first core comprising a first shared core portion (see figure 1-2) and a first non-shared core portion (see figures 1-2); a second coil (10) having a second core comprising a second shared core portion (see figures 1-2) and a second non-shared core portion (see figures 1-2) and wherein the second coil is disposed on the first coil such that the first and second shared core portions overlap with each other (see figures 1-2), the first non-shared core portion is spaced apart from the second core and the second non-shared core portion is spaced apart from the first core (see figures 1-2), the first and second coils are enclosed in a body (60).
Shen (figures 1-2 and para 0037) discloses wherein the first and second coils have coil terminals but does not expressly discloses a first coil having a first end connecting to a first external electrode and a second end connected to a second external electrode and a second coil having a third end connecting to a third external electrode and a fourth end connected to a fourth external electrode.
Matsutani et al. (figures 1-5/26 and para 0113-0122/0203-0206) discloses a first coil (4 or 604) having a first end connecting to a first external electrode and a second end connected to a second external electrode (5/6 or 605/606) and a second coil (1/601) having a third end connecting to a third external electrode and a fourth end connected to a fourth external electrode (2/3 or 602/603).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first coil having a first end connecting to a first external electrode and a second end connected to a second external electrode and a second coil having a third end connecting to a third external electrode and a fourth end connected to a fourth external electrode as taught by Matsutani et al. to the inductive device of Shen so as to improve the mechanical strength of the inductive device while also allowing the capability for electronic components to be easily connected to the inductive device.
Regarding claim 16 as applied to claim 14, Matsutani et al. (figures 1-5) discloses wherein each of the first and second coils comprises a plurality of coils.
Regarding claim 19 as applied to claim 14, Shen (para 0035) discloses wherein the first and second shared core portions and the first and second non-shared core portions comprise a material including an insulating resin and a magnetic powder.
Regarding claim 21 as applied to claim 14, Matsutani et al. (figures 1-5/26 and para 0113-0122/0203-0206) discloses wherein the first and third external electrodes are disposed to be spaced apart on a first surface of the body, and the second and fourth external electrodes are disposed to be spaced apart on a second surface of the body.
Regarding claim 22 as applied to claim 14, Shen (para 0035) discloses wherein the body comprises a material including an insulating resin and a magnetic powder.

2.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0316865) in view of Matsutani et al. (US 2006/0145804) in further view of Yoon et al. (US 2016/0078986).
	Regarding claim 5, Shen (figures 1-2 and para 0034-0043) discloses all the limitations as noted above but does not expressly discloses wherein a substrate is further disposed between the first and second coil portions. 
Yoon et al. (figures 2-4 and para 0027) discloses wherein a substrate is further disposed between the first and second coil portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a substrate is further disposed between the first and second coil portions as taught by Matsutani et al. to the inductive device of Shen so as to reduce the chances the of a short circuiting occurring and also limit the movement the coils from moving if dropped.
Regarding claim 18 as applied to claim 14, Shen (figures 1-2 and para 0034-0043) discloses all the limitations as noted above but does not expressly discloses wherein an insulating layer is disposed between the first coil and the second coil.
Yoon et al. (figures 2-4 and para 0027) discloses wherein a substrate is further disposed between the first and second coil portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a substrate is further disposed between the first and second coil portions as taught by Matsutani et al. to the inductive device of Shen so as to reduce the chances the of a short circuiting occurring and also limit the movement the coils from moving if dropped.

3.	Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0316865) in view of Matsutani et al. (US 2006/0145804) in further view of Matsuta et al. (US 2003/0076211).
Regarding claim 7, Shen (figures 1-2 and para 0034-0043) discloses a body (60) (see para 0035); a first coil portion (20) and having a first core portion (see figures 1-2); a second coil portion (10) and having a second core portion (see figures 1-2);
wherein the first core portion comprises a first shared core portion overlapping the second core portion (see figures 1-2) and a first common-shared core portion not overlapping the second core portion (see figures 1-2), and the second core portion comprises a second shared core portion overlapping the first core portion (see figures 1-2) and a second non- shared core portion not overlapping the first core portion (see figures 1-2).
Shen (figures 1-2 and para 0037) discloses wherein the first and second coils have coil terminals but does not expressly discloses a first external electrode and a second external electrode disposed outside of the body and connected to both ends of the first coil portion and a third external electrode and a fourth external electrode disposed outside of the body and connected to both ends of the second coil portion. 
Also, shen does not expressly disclose a first insulation layer disposed inside of the body, and a second insulation layer disposed on the first insulation layer; a first coil portion disposed on at least one surface of the first insulation layer a second coil portion disposed on at least one surface of the second insulation layer, disposed on the first coil portion. 
Matsutani et al. (figures 1-5/26 and para 0113-0122/0203-0206) discloses a first external electrode and a second external electrode (5/6 or 605/606) disposed outside of the body and connected to both ends of the first coil portion (4 or 604) and a third external electrode and a fourth external electrode (2/3 or 602/603) disposed outside of the body and connected to both ends of the second coil portion (1/601).
Matsuta et al. (figures 1-2 and para 0044-0059) discloses a first insulation layer (11a)(see layer above coil 12b) disposed inside of the body, and a second insulation layer (11a)(see layer above 13a) disposed on the first insulation layer (see figures 1-2); a first coil portion (12b) disposed on at least one surface of the first insulation layer a second coil portion (13a) disposed on at least one surface of the second insulation layer, disposed on the first coil portion.(see figure 1) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first external electrode and a second external electrode disposed outside of the body and connected to both ends of the first coil portion and a third external electrode and a fourth external electrode disposed outside of the body and connected to both ends of the second coil portion as taught by Matsutani et al. to the inductive device of Shen so as to improve the mechanical strength of the inductive device while also allowing the capability for electronic components to be easily connected to the inductive device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a first insulation layer disposed inside of the body, and a second insulation layer disposed on the first insulation layer; a first coil portion disposed on at least one surface of the first insulation layer a second coil portion disposed on at least one surface of the second insulation layer, disposed on the first coil portion as taught by Matsuta et al. to the inductive device of Shen so as to reduce the chances of a short circuit occurring in the inductive device.
Regarding claim 10, Matsuta et al. (figures 1-2) discloses wherein each of the first and second coil portions has a structure in which a plurality of coil patterns are stacked. 
Regarding claim 17 as applied to claim 14, Shen (figures 1-2 and para 0034-0043) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second coils comprises coil turns disposed on a stack of insulating layers connected by a via penetrating through the stack.
Matsuta et al. (figures 1-2 and para 0044-0059) discloses wherein each of the first and second coils comprises coil turns disposed on a stack of insulating layers (11a) connected by a via penetrating through the stack.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second coils comprises coil turns disposed on a stack of insulating layers connected by a via penetrating through the stack as taught by Matsuta et al. to the inductive device of Shen so as to reduce the chances of a short circuit occurring in the inductive device.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0316865) in view of Matsutani et al. (US 2006/0145804) and Matsuta et al. (US 2003/0076211) in further view of Yoon et al. (US 2016/0078986).
Regarding claim 12 as applied to claim 7, the modified inductive device of Shen (figures 1-2 and para 0034-0043) discloses all the limitations as noted above but does not expressly discloses wherein a substrate is further disposed between the first and second coil portions. 
Yoon et al. (figures 2-4 and para 0027) discloses wherein a substrate is further disposed between the first and second coil portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a substrate is further disposed between the first and second coil portions as taught by Matsutani et al. to the modified inductive device of Shen so as to reduce the chances the of a short circuiting occurring and also limit the movement the coils from moving if dropped.
Regarding claim 18 as applied to claim 14, the modified inductive device of Shen (figures 1-2 and para 0034-0043) discloses all the limitations as noted above but does not expressly discloses wherein a substrate is further disposed between the first and second coil portions. 
Yoon et al. (figures 2-4 and para 0027) discloses wherein a substrate is further disposed between the first and second coil portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a substrate is further disposed between the first and second coil portions as taught by Matsutani et al. to the modified inductive device of Shen so as to reduce the chances the of a short circuiting occurring and also limit the movement the coils from moving if dropped.
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837